IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00332-CV

KATRINA AHRENS,
                                                            Appellant
v.

DALLAS POLICE ASSOCIATION, DPA'S
ASSIST THE OFFICER FOUNDATION, INC.,
FREDERICK FRAZIER, CITY OF DALLAS,
AND ZAC PRODUCTS II, LLC,
                                                            Appellees


                          From the 249th District Court
                             Johnson County, Texas
                         Trial Court No. DC-C201700365


                                       ORDER

      The Reporter’s Record in this appeal was filed on November 7, 2017 and Clerk’s

Record was filed on December 6, 2017. On January 4, 2018, appellant’s motion for

extension of time to file her brief was filed in which appellant requested an extension of

time to file her brief until after the Court decides its sua sponte-raised question of

jurisdiction of this appeal. The motion was unopposed.
        The Court has decided to carry the jurisdictional question until the briefing is

completed. Accordingly, appellant’s motion for extension of time is denied. Appellant’s

brief is due 30 days from the date of this order.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed August 1, 2018




Ahrens v. Dallas Police Association                                               Page 2